_____________                     ______________________________________________________




        Case 2:16-cr-00100-GMN-DJA Document 355 Filed 04/04/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA


                         DESIGNATION OF TRANSCRIPTS
                       TO BE USED IN RECORD ON APPEAL

District Court Casc Number:        2: 16—cr--00100—GMN—CWH




                                   19—10097
Court of Appeals Case Number:

Case Caption: United States v. Jan Rouven Fuechtener

                Transcripts are NOT required for this appeal.

The undersigned hereby designates the following transcripts to be used in the record on appeal
for the above listed case and appeal:

                                                                                         Transcript
   Date of          Docket                     Proceeding                    Recorder/     Filed
   Hearing          Number                                                   Reporter     Yes/No

                                  See Attachment A




Date:    April 4,2019
                                                                Signature


                                                                 Russell E. Marsh
                                                                Print Name


                                                                 Jan   Rouven   Fuechtener
                                                                Appellant/Appellee
               ______




               Case 2:16-cr-00100-GMN-DJA Document 355 Filed 04/04/19 Page 2 of 2




                                              Attachment A

                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA

                                DESIGNATION OF TRANSCRIPTS
                               TO BE USED IN RECORD ON APPEAL




Date of        Docket   Proceeding                           Recorder/Reporter   Transcript
Hearing        Number                                                            Filed
                                                                                 Yes/No
3/15/2016      4        Initial Appearance                   FTR                 No
3/16/2016      5        Detention Hearing                    FTR                 No
4/6/20 16      16       Arraignment and plea                 FTR                 No
4/19/2016      24       Motion hearing                       FTR                 No
10/6/2016      85       Hearing RE: waiver of jury trial     FTR                 No
10/1 1/20 16   95       Calendar Call                        FTR                 No
10/24/2016     1 18     Motion hearing                       FTR                 No
1 1/7/20 16    134      Calendar Call                        FTR                 No
11/14/2016     138      Bench Trial Day 1                    FTR                 Yes
1 1/15/2016    140      Bench Trial Day 2                    FTR                 Yes ECF 191
11/16/2016     141      Bench Trial Day 3                    FTR                 Yes ECF 192
1 1/17/20 16   142      Change of Plea Hearing               FTR                 Yes ECF 166
5/24/20 17     167      Motion hearing                       Liberty             No
5/26/2017      172      Motion hearing                       Recorder            No
6/l,’2017      179      Motion hearing                       Liberty             No
12/29/20 17    229      Motion Hearing                       A. Bareng           Yes ECF 232
3/9/20 18      248      Evidentiary Hearing Day 1            A. Bareng           Yes ECF 261
4/16/2018      254      Evidentiary Hearing Day 2            A. Bareng           Yes ECF 257
4/20/2018      255      Evidentiary Hearing Day 3            A. Bareng           Yes ECF 258
5/11/2018      259      Evidentiary Hearing Day 4            A. Bareng           Yes ECF 262
5/16/2018      260      Evidentiary Hearing Day 5            A. Bareng           Yes ECF 263
8/31/2018      292      Motion Hearing                       Recorder            No
9/6/20 18      293      Motion Hearing                       Recorder            No
10/2/2018      302      Motion Hearing                       Recorder            No
10/9/2018      305      Motion Hearing                       A. Karnaka          No
11/1/2018      306      Status Conference                    H. Newman           Yes ECF 316
2/28/20 19     341      Sentencing and Disposition           A. Bareng           No
